Name: Commission Directive 91/376/EEC of 25 June 1991 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants which has been officially certified as 'basic seed' or 'certified seed'
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1991-07-26

 Avis juridique important|31991L0376Commission Directive 91/376/EEC of 25 June 1991 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants which has been officially certified as 'basic seed' or 'certified seed' Official Journal L 203 , 26/07/1991 P. 0108 - 0110 Finnish special edition: Chapter 3 Volume 38 P. 0078 Swedish special edition: Chapter 3 Volume 38 P. 0078 COMMISSION DIRECTIVE of 25 June 1991 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants which has been officially certified as 'basic seed' or 'certified seed' (91/376/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 66/401/EEC of the Council of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 3 (3) thereof, Having regard to Commission Directive 86/109/EEC (3), as amended by Directive 89/424/EEC (4), and in particular Article 3 thereof, Whereas Directive 66/401/EEC allows the marketing of basic seed, certified seed and commercial seed of certain species of fodder plants; Whereas Article 3 (3) of Directive 66/401/EEC authorizes the Commission to prohibit the marketing of seed unless it has been officially certified as 'basic seed' or 'certified seed'; Whereas, accordingly, Directive 86/109/EEC (3), inter alia, limits the marketing of seed of particular species of fodder plants to seed which has been officially certified as 'basic seed' or 'certified seed'; Whereas for some of the species referred to in Directive 86/109/EEC this marketing restriction applies as from 1 July 1991; whereas it now appears that, for a number of these species, Member States will not be in a position, at that date, to produce sufficient basic seed and certified seed to satisfy the demand for seed within the Community; Whereas, nevertheless, Member States which have officially accepted varieties of the relevant species should encourage the production of seed thereof for official certification as 'basic seed' or 'certified seed'; Whereas the Commission will explore appropriate means to encourage the marketing of the seed so produced; Whereas it is therefore appropriate to provide for certain transitional arrangements until sufficient basic seed and certified seed of these species can be produced; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 86/109/EEC is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3 Member States shall provide that from 1 July 1991 it shall not be permitted to place on the market seed of: - Alopecurus pratensis L. - meadow foxtail - Arrhenatherum elatius (L.) Beauv. ex J.S. and K.B. Presl - tall oatgrass - Bromus catharticus Vahl - rescu grass - Bromus sitchensis Trin. - Alaska brome-grass - Lupinus luteus - yellow lupin, varieties other than bitter - Lupinus angustifolius L. - blue lupin - Poa nemoralis L. - wood meadowgrass - Trisetum flavescens (L.) Beauv. - golden oatgrass - Phacelia tanacetifolia Benth. - California bluebell - Sinapis alba L. - white mustard unless it has been officially certified as "basic seed" or "certified seed".' 2. The following Article is inserted: 'Article 3a 1. Save where provided otherwise in paragraph 5, Member States shall provide that from 1 July 1991 it shall not be permitted to place on the market seed of - Agrostis canina L. - velvet bent - Festuca ovina L. - sheep's fescue - Lupinus albus L. - white lupin, bitter varieties - Lupinus luteus L. - yellow lupin, bitter varieties - Trifolium alexandringum L. - Egyptian clover - Trifolium incarnatum L. - crimson clover - Trifolium resupinatum L. - Persian clover - Vicia sativa L. - common vetch - Vicia villosa Roth. - hairy vetch unless it has been officially certified as "basic seed" or "certified seed". 2. Member States shall inform the Commission, before the date mentioned in paragraph 1, of the amount of seed of the species referred to in paragraph 1 which is needed for sowing in their territories before 31 December 1991, in so far as it is likely not to be covered by available seed officially certified as "basic seed" or "certified seed". 3. The Member States which have informed the Commission, pursuant to paragraph 2, of a potential shortage of seed officially certified as "basic seed" or "certified seed", - shall collect all available information related to the adaptation to their territories of varieties of the relevant species listed in the common catalogue of varieties of agricultural plant species and inform the Commission thereof forthwith, and by 1 October 1991 at the latest, - shall encourage the proper maintenance of existing ecotypes of the relevant species to meet the conditions for their official acceptance as varieties. 4. The Member States which have officially accepted varieties of the relevant species shall encourage the production of seed thereof for official certification as "basic seed" or "certified seed". The Commission will explore appropriate means to encourage the marketing of the seed so produced. 5. The Member States referred to in paragraph 3 are hereby authorized to permit the placing on the market, until 31 December 1991, of seed officially controlled as "commercial seed" up to an amount to cover the shortage indicated pursuant to paragraph 2. In addition to the information required by Annex IV of Directive 66/401/EEC, the official label shall state: - the declared type of the material concerned, and - that the seed is intended exclusively for the Member State concerned. 6. In the case of shortages occurring after 31 December 1991 the provisions of Article 17 of Directive 66/401/EEC shall apply.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 93, 8. 4. 1986, p. 21. (4) OJ No L 196, 12. 7. 1989, p. 50.